OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 (dated 27 June 2022) is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice (see MPEP 714.12 and 2272). 

Response to Amendment
The Amendment filed 27 June 2022 has not been entered, as the proposed new dependent claim 16 constitutes a specific embodiment of the claimed invention which has not been previously searched or considered by the Examiner and therefore requires additional search and consideration which is outside of the scope of time authorized for AFCP 2.0, and which is inappropriate for consideration after final rejection (see MPEP 2272(II)). Upon cursory review, it has been determined that the proposed new dependent claim does/would not not place any/all claims in condition for allowance.
All of the objections and rejections previously set forth in the Final Office Action dated 26 April 2022 (hereinafter “Final Office Action”) are maintained herein.

Response to Arguments
In an effort to facilitate compact and expedient prosecution of the instant application, Applicant’s arguments, see Remarks filed 27 June 2022, pp. 5-10, are addressed below. 
Applicant’s argument, see Remarks pp. 5, with respect to the objection to claim 14 previously set forth in the Final Office Action, has been considered but is moot as the proposed amendment to claim 14 which addresses said objection has not been entered. However, it is noted that the proposed amendment would be sufficient to overcome said objection.

On pp. 6-8 of the Remarks, Applicant generally asserts that the grounds of rejection under 35 U.S.C. 103 previously set forth in the Final Office Action rely upon Applicant’s own specification (impermissible hindsight reconstruction) for the teaching of the melt index ratio of terpolymer (a) to copolymer (b). However, the Examiner respectfully disagrees for the reason(s) set forth in paragraphs 69-77 of the Final Office Action, of which are maintained herein (not repeated for sake of length of the Action). 
In particular, under the aforesaid general assertion, Applicant states that there is no teaching or suggestion to combine the references to achieve the claimed polymer blend, including the melt index ratio (pp. 6 Remarks). However, as set forth in paragraph 21 (and additionally paragraph 59) of the Final Office Action, it is the Examiner’s position that sufficient motivation has been cited/relied upon, and additionally, alternative reasoning has been provided based on the selection of a known material for a known intended use (see MPEP 2144.07; 2144.06(II)).
Also in particular, Applicant asserts that pascal teaches away from the claimed melt index ratio (pp. 7 of the Remarks). This is not found persuasive for the specific reasons as set forth in paragraphs 74 and 75 of the Final Office Action.
Also in particular, on pp. 7 and 8 of the Remarks, Applicant appears to be arguing about the age(s) (and/or difference therebetween) of the cited prior art of record, particularly Pascal and Latiolais. However, Applicant is directed to MPEP 2145(VIII), which states that the mere age of the references is not persuasive of the nonobviousness of the combinations of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem. 
Further in particular, Applicant asserts that Latiolais does not disclose any terpolymers similar to Applicant’s terpolymer (pp. 8 of the Remarks). However, Latiolais is not relied upon for the aforesaid teaching, but rather, Pascal is, and discloses the exact terpolymer utilized by Applicant in the examples, Lotader® AX 8900.

On pp. 9 of the Remarks, Applicant asserts that the position as set forth in the grounds of rejection that the ethylene-(meth)acrylate copolymers of Latiolais are known, substitutable equivalents for the copolymers (b) in Pascal is merely conclusory, and that there is nothing in the art which establishes said equivalency.
The Examiner respectfully disagrees, as both are ethylene-(meth)acrylate copolymers suitable for use in extrudable, adhesive polymer blends (with other polyolefins) which are utilized in the packaging industry for adhering polyesters and polyolefins (dissimilar materials) to one another (see paragraphs 15, 16, and 19 of the Final Office Action; see also paragraph 52 therein), wherein Pascal and Latiolais are analogous art; wherein Pascal is explicitly disclosing the aforesaid type of copolymers in the blend; and wherein Latiolais is explicitly teaching that the aforesaid copolymers can be blended with other polymers, resulting in improved adhesiveness of the blend [cols. 9 and 10 of Latiolais]. Further, the disclosure/teachings of Sakellarides (see paragraph 53 of the Final Office Action) also provides further support of the aforesaid equivalency. For these reasons, Applicant’s argument(s) are not found persuasive.

On pp. 9 of the Remarks, with respect to the 103 rejection based on Pascal in view of Sakellarides, Plastics Today, and the Dow Technical Information sheet for Amplify™ EA 101, Applicant generally asserts that hindsight reconstruction has been utilized in forming the grounds of rejection, given that Sakellarides, nor Plastics Today nor Amplify™ EA 101, do not teach or suggest the melt index ratio as claimed. 
However, (i) Applicant has not identified what portion of the specification, if any, has been improperly gleaned upon by the Examiner in formulating the grounds of rejection (see MPEP 2145(X)(A)); and (ii) the aforesaid cited prior art references of record provide sufficient, explicit motivation (also in consideration of MPEP 2144.06(II) and 2144.07) for the use of EA 101 or EA 100 as the ethylene-ethyl acrylate copolymer in the polymer blend of Pascal with Lotader® AX 8900, of which Applicant has not addressed. For these reasons, Applicant’s argument has not been found persuasive, and it is the Examiner’s position, respectfully, that the conclusion(s) of obviousness have been made based only on knowledge which was within the level of one of ordinary skill in the art prior to the effective filing date of the invention.

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782